1    MCGREGOR W. SCOTT
     United States Attorney
2    MICHAEL G. TIERNEY
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                        EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-225-LJO-SKO
11
                                 Plaintiff,
12                                                       STIPULATION AND ORDER TO CONTINUE
                           v.                            STATUS CONFERENCE
13
     HERMINE HAMBARTSUMYAN,
14
                                 Defendant.
15

16
                                                 BACKGROUND
17
            This matter is currently scheduled for a status conference on January 22, 2019 as to defendant
18
     Hambartsumyan. Co-defendant Phaphonh appeared at a status conference on January 7, 2019. During
19
     that status conference, the assigned magistrate judge set a further status conference date for March 4,
20
     2019, and requested that counsel for the United States determine if both defendants could appear at that
21
     status conference. The parties therefore request that the status conference be continued to March 4,
22
     2019. Counsel agree that time between the current date of the status conference and the November 9
23
     should be excluded under the Speedy Trial Act for defense preparation and continuity of counsel.
24
            A proposed order appears below.
25
     //
26
     //
27
     //
28

                                                          1
30
1                                          STIPULATION AND ORDER
2
              IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
3
     attorneys, that the status conference currently set for January 22, 2019 be continued to March 4, 2019. Time
4
     shall be excluded from January 22, 2019 to March 4, 2019 under the Speedy Trial Act for defense
5

6    preparation and continuity of counsel. The Court finds that the ends of justice outweigh the interest of the

7    defendant and the public in a speedy trial.

8

9                                                                   Respectfully submitted,
10                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
11
     DATED: January 15, 2019                                By:     /s/ Michael G. Tierney _____ ______
12                                                                  Michael G. Tierney
                                                                    Assistant United States Attorney
13

14
     DATED: January 15, 2019                                By:     /s/ Roger T. Nuttall____    ______              _
15                                                                  Roger T. Nuttall
                                                                    Attorney for Hermine Hambartsumyan
16

17

18   IT IS SO ORDERED.
19

20
     Dated:     January 16, 2019                                    /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                            2
30
